BARKETT, Judge,
concurring specially.
The decision of this court at this time appears to be academic since we were informed at the oral argument that during the pendency of this appeal the wife had returned to Palm Beach County as a permanent resident. The decisions of the trial court were clearly primarily based on the wife’s refusal to even consider living in Palm Beach County. We obviously cannot consider these new circumstances since they are dehors the record. But this decision appears to be a wasted effort when the matter is apparently to be relitigated’ because of a substantial change in circumstances between the time of the final judgment and the termination of the appeal. This illustrates the continuing need to explore reforms in handling domestic relations matters in trial and appellate courts.